                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                   8:18CR244

           v.
                                                                MEMORANDUM
THIJIN KUETH,                                                    AND ORDER

                       Defendant.


       On August 22, 2018, a federal grand jury charged (Filing No. 1) defendant Thijin Kueth
(“Kueth”) with two counts of being an unlawful drug user or addict in possession of
ammunition, in violation of 18 U.S.C. §§ 922(g)(3) and 924(a)(2). 1 Kueth pled not guilty; his
trial is set for December 2, 2019.

       Now before the Court is Kueth’s Motion in Limine (Filing No. 38) “for an Order
allowing [him] to argue the correct elements of the offense pursuant to” the Supreme Court’s
recent decision in Rehaif v. United States, 588 U.S. ___, ___, 139 S. Ct. 2191, 2190 (2019).
As Kueth reads it, Rehaif requires the government to “prove that he knew that as a consequence
of being an unlawful user of marijuana, he could not legally possess any ammunition.” In
other words, Kueth contends the government must prove beyond a reasonable doubt that he
knew “it was illegal or unlawful for him to possess something as innocuous as a bullet.” Kueth
reads far too much into Rehaif.

       In Rehaif, the Supreme Court held “that the word ‘knowingly’ [as used in 18 U.S.C. §
924(a)(2) and applied to 18 U.S.C. § 922(g)] applies both to the defendant’s conduct and to

       1
         The parties agree Kueth is charged with violating § 922(g)(3). The Court proceeds on
that basis for the purpose of this motion but notes the indictment refers to 922(g)(3) (unlawful
user or addict) in the caption but incongruously cites § 922(g)(1) (convicted felon) in each
count. That is hardly an immaterial mistake. In its brief (Filing No. 40), the government states
it has agreed with the defendant “to proceed on an information reflecting the additional element
that the defendant ‘knew’ he was a user of or addicted to a controlled substance at the time of
the offense.” Presumably, the information will cite the correct subsection of § 922(g).
the defendant’s status. To convict a defendant, the Government therefore must show that the
defendant knew he possessed a firearm and also that he knew he had the relevant status when
he possessed it.” 588 U.S. ___, ___, 139 S. Ct. 2191, 2194. In a prosecution under §§ 922(g)
and 924(a)(2), the defendant’s knowledge of his “status is the ‘crucial element,’” not whether
he knew that his status barred him from possessing a firearm or ammunition under federal law.
Id. at ___, 139 S. Ct. at 2197; see also United States v. Davies, No. 18-2662, 2019 WL
5849500, at *3 (8th Cir. Nov. 8, 2019) (explaining the government did not have to prove the
defendant “knew the ins and outs of” the underlying law, it only needed to prove the defendant
knew of his status “at the time he possessed the firearms”).

       Kueth’s “reading of Rehaif goes too far because it runs headlong into the venerable
maxim that ignorance of the law is no excuse.” United States v. Bowens, 938 F.3d 790, 797
(6th Cir. 2019) (citing Cheek v. United States, 498 U.S. 192, 199 (1991)). Contrary to Kueth’s
proposed interpretation, “Rehaif did not graft onto § 922(g) an ignorance-of-the-law defense
by which every defendant could escape conviction if he was unaware of this provision of the
United States Code.” Id.; Webster v. Streeval, No. CV 0:19-111-HRW, 2019 WL 5848060, at
*3 (E.D. Ky. Nov. 7, 2019) (“Rehaif does not hold that the government was required to prove
that he knew that he was prohibited from possessing a firearm to sustain a conviction under
Section 922(g)(1).”); United States v. Briscoe, No. 18-10031-EFM, 2019 WL 5549165, at *2
(D. Kan. Oct. 28, 2019) (same).

       In light of the foregoing, Kueth’s Motion in Limine (Filing No. 38) is denied.

       IT IS SO ORDERED.

       Dated this 14th day of November 2019.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge


                                               2
